In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 17-2749
JASON L. WHITE,
                                               Petitioner-Appellant,
                                v.

UNITED STATES OF AMERICA,
                                              Respondent-Appellee.
                    ____________________

        Appeal from the United States District Court for the
                     Southern District of Illinois.
        No. 3:16-cv-00166-DRH — David R. Herndon, Judge.
                    ____________________

    ARGUED JANUARY 20, 2021 — DECIDED AUGUST 9, 2021
                ____________________

   Before EASTERBROOK, WOOD, and BRENNAN, Circuit Judges.
    BRENNAN, Circuit Judge. Jason White, convicted of pos-
sessing a firearm as a felon, petitions under 28 U.S.C. § 2255
to vacate, set aside, or correct his 30-year sentence. His sen-
tence included an armed career criminal enhancement, which
requires at least three previous convictions “for a violent fel-
ony or a serious drug offense.” 18 U.S.C. § 924(e)(1). After a
change in the law, the parties agreed the sentencing court had
relied on one of White’s previous convictions that no longer
2                                                   No. 17-2749

supported the enhancement. For that inapplicable conviction,
the district court substituted in another—an Illinois state con-
viction for cocaine delivery—and concluded White still qual-
ified as an armed career criminal. So the court denied his
§ 2255 petition.
    Given two of our court’s recent decisions—Dotson v.
United States, 949 F.3d 317 (7th Cir. 2020), and United States v.
Ruth, 966 F.3d 642 (7th Cir. 2020)—reasonable jurists may de-
bate whether a court may substitute one predicate conviction
for another for a sentencing enhancement, as well as whether
an Illinois cocaine conviction may serve as a predicate oﬀense.
We therefore granted White a certiﬁcate of appealability.
    White’s petition falls short, however. Not only did he have
fair notice that the substitute conviction could be used as a
predicate offense, but waiver and procedural default also
foreclose his challenge on both questions. We therefore affirm
the denial of his petition.
                                I
    In 2011, Jason White and Christopher Evans engaged in a
fistfight outside a nightclub in Brooklyn, Illinois (just across
the Mississippi River from St. Louis). The fight eventually
broke up, and Evans went to his girlfriend’s house. As Evans
walked onto the front porch, White appeared with a loaded
gun in hand. White raised the gun and tried to strike Evans
with it. Evans blocked the blow, but the gun went off. The
bullet struck Evans in the abdomen and grazed the leg of Ev-
ans’s girlfriend, who had opened the front door to let in Ev-
ans.
   White was charged as a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1). A jury found him guilty in
No. 17-2749                                                     3

2013, and he was sentenced later that year. White’s lengthy
criminal history included twelve previous adult convic-
tions—all in Madison County, Illinois—four of which are im-
plicated in this appeal:
      Delivery of crack cocaine (2003);
      Attempted armed robbery (2004);
      Aggravated fleeing (2007); and
      Delivery of crack cocaine near a church (2008).
    The district court considered whether White should be
designated as an armed career criminal, subject to an en-
hanced sentence under 18 U.S.C. § 924(e), the Armed Career
Criminal Act (ACCA). Section 924(e) prescribes that a person
who violates § 922(g) and has three previous convictions for
a “violent felony” or “serious drug offense” receives an en-
hanced sentence as an armed career criminal. To support this
designation for White, the government filed a notice that
listed three predicate offenses: the attempted armed robbery
in 2004 and the drug deliveries in 2003 and 2008. White ob-
jected to the district court’s consideration of the aggravated
fleeing conviction, a predicate offense not listed in that notice.
    In sentencing White, the district court relied on three pred-
icate convictions identified in his presentence investigation
report, which differed slightly from the government’s notice.
The district court cited as predicate convictions the 2008 drug
delivery, the attempted armed robbery, and the aggravated
fleeing. Despite the government’s request, the district court
did not include the 2003 drug delivery conviction as a predi-
cate offense. The district court designated White as an armed
career criminal, which resulted in a statutory sentencing
range of imprisonment of fifteen years to life. 18 U.S.C.
§ 924(e)(1). The Sentencing Guidelines produced an advisory
4                                                    No. 17-2749

range of 30 years to life, and the district court sentenced White
to 30 years’ imprisonment.
    White filed a direct appeal, challenging the district court’s
denial of a motion to suppress but not his sentence. This court
affirmed his conviction. United States v. White, 781 F.3d 858
(7th Cir. 2015). White then timely filed this § 2255 petition to
challenge his sentence. He noted that the aggravated fleeing
conviction, which the district court had relied on over his ob-
jection, fell under the residual clause deemed unconstitu-
tional in Johnson v. United States, 576 U.S. 591 (2015). So White
asked to be resentenced.
    The government agreed with White that under Johnson the
aggravated fleeing conviction could not be considered as part
of the armed career criminal determination. But the govern-
ment highlighted that White’s 2003 drug delivery conviction,
which the district court ultimately did not include as part of
its enhancement determination, qualified as a predicate “seri-
ous drug offense” for armed career criminal status. The gov-
ernment also argued that White had procedurally defaulted
this issue for purposes of § 2255 by failing to raise it on direct
appeal. White thus had to demonstrate cause and actual prej-
udice from the failure to appeal. Given Johnson, the govern-
ment continued, White may have established cause. But the
government argued he had not established prejudice because
he still had three predicate convictions—the attempted armed
robbery, the 2008 drug delivery, and the substitute 2003 drug
delivery.
   White pushed back. He contended that he received an
armed career criminal designation based on a finding the sen-
tencing court had not made. He also asserted the attempted
armed robbery was not a valid ACCA predicate after Johnson.
No. 17-2749                                                     5

But White did not dispute the validity of his two drug deliv-
ery convictions as ACCA predicates.
    The district court denied White’s § 2255 petition. The court
reasoned that, even ignoring the aggravated fleeing convic-
tion, White still had the two drug delivery convictions and the
attempted armed robbery conviction to serve as ACCA pred-
icates. The district court also denied White’s challenge to the
use of his attempted armed robbery conviction as an ACCA
predicate and declined to issue a certificate of appealability
under 28 U.S.C. § 2253(c).
    White timely appealed and moved for a certificate of ap-
pealability with this court. We granted White’s motion, and
the parties briefed his petition. We review de novo the legal
questions presented on appeal from the denial of a § 2255 pe-
tition. Waagner v. United States, 971 F.3d 647, 653 (7th Cir.
2020).
                                 II
    Section 2255 provides possible relief for a federal prisoner
who argues their sentence “was imposed in violation of the
Constitution or laws of the United States, or [if] the court was
without jurisdiction to impose such sentence, or [if] the sen-
tence was in excess of the maximum authorized by law.” 28
U.S.C. § 2255(a). “Relief under § 2255 is available ‘only in
extraordinary situations, such as an error of constitutional or
jurisdictional magnitude or where a fundamental defect has
occurred which results in a complete miscarriage of justice.’”
United States v. Coleman, 763 F.3d 706, 708 (7th Cir. 2014) (quot-
ing Blake v. United States, 723 F.3d 870, 878–79 (7th Cir. 2013)).
   White argues that after recent changes in the law, he no
longer has three predicate offenses required for an armed
6                                                     No. 17-2749

career criminal status. The parties agree that after Johnson, the
aggravated fleeing no longer counts as an ACCA predicate.
This court granted White a certificate of appealability be-
cause, after two recent decisions, reasonable jurists may de-
bate two aspects of substituting one previous conviction for
another to support an ACCA enhancement. First, does the
substitution comport with fair notice principles? See Dotson,
949 F.3d at 320–22. Second, was it proper for the district court
to rely on a 2003 drug delivery conviction in light of Ruth, 966
F.3d at 644, in which this court ruled that Illinois defines “co-
caine” more broadly than does federal law?
                                 A
    The certiﬁcate of appealability sets forth the issues, yet
White’s opening brief failed to address the ﬁrst question. In-
stead, his submission went directly to the second issue of
whether, after Ruth, his 2003 and 2008 drug delivery convic-
tions qualify as ACCA predicates.
    A party that omits from its opening appellate brief any ar-
gument in support of its position waives or abandons that
party’s claim on appeal. See United States v. Cisneros, 846 F.3d
972, 978 (7th Cir. 2017); United States v. Cruse, 805 F.3d 795, 818
n.7 (7th Cir. 2015) (noting that arguments raised for the ﬁrst
time in a reply brief are waived); see also FED. R. APP. P. 28(a)(8)
(requiring that an appellant’s brief contain the appellant’s
contentions and the reasons for them). Along the same line,
this court has repeatedly and consistently held that perfunc-
tory and undeveloped arguments, as well as arguments that
are unsupported by pertinent authority, are waived. United
States v. Elst, 579 F.3d 740, 747 (7th Cir. 2009).
No. 17-2749                                                   7

    Here, White did not offer any arguments in his opening
brief regarding fair notice or the substitution of one predicate
conviction for another when determining career offender sta-
tus. Not only did White fail to cite Dotson, but he also failed
to discuss its holding allowing such a substitution after a
court reviews case-specific considerations. 949 F.3d at 320–22.
Even more, this court described these issues and referenced
Dotson in the certificate of appealability.
    White claims in his reply brief that there was no waiver.
He argues that his opening brief generally challenged his en-
hanced status by asserting he had too few predicate convic-
tions, and that intervening case law like Ruth provided a “new
twist” on this question. But it is not enough “to mention a pos-
sible argument in the most skeletal way, leaving the court to
do counsel’s work, create the ossature for the argument, and
put flesh on its bones.” Bank of Am., N.A. v. Veluchamy, 643
F.3d 185, 190 (7th Cir. 2011) (quoting United States v. Zannino,
895 F.2d 1, 17 (1st Cir. 1990)). And arguments raised for the
first time in White’s reply brief are waived because they leave
no chance to respond. Wonsey v. City of Chicago, 940 F.3d 394,
398 (7th Cir. 2019); United States v. Vitrano, 747 F.3d 922, 925
(7th Cir. 2014).
    Even if White had not waived this challenge on the ﬁrst
issue, his argument falls short. White concedes he had formal
notice that his 2003 drug delivery qualiﬁed as an ACCA pred-
icate. He also acknowledges that this conviction was listed in
his presentence investigation report. Yet White asserts that the
sentencing court failed to identify or rely on his 2003 convic-
tion at sentencing. So the presentence investigation report’s
list of three other oﬀenses as ACCA predicates, White con-
tends, “negated, or at least weakened, the impact of [the]
8                                                    No. 17-2749

notice” of the 2003 drug delivery conviction. In essence, White
claims he had ineﬀective notice, in contrast to Dotson.
    The record, however, undercuts this argument. White
knew the following about the government’s reliance on the
2003 drug delivery as a predicate for the armed career crimi-
nal enhancement:
       On February 1, 2013—more than four months be-
        fore trial—the government provided a formal no-
        tice under 18 U.S.C. § 924(e) that it considered the
        2003 drug delivery conviction a “serious drug of-
        fense” that qualiﬁed White as an armed career
        criminal;
       In the government’s version of the oﬀense, ﬁled
        more than three months before sentencing, the 2003
        drug delivery is listed in White’s criminal history as
        a prior drug felony that qualiﬁes him as an armed
        career criminal under § 924(e);
       The presentence investigation report for White lists
        the 2003 drug delivery in his criminal history, alt-
        hough it does not describe that oﬀense as a predi-
        cate for enhanced status; and
       In response to White’s § 2255 petition, the govern-
        ment argued that the 2003 drug delivery qualiﬁed
        as a “serious drug oﬀense” under ACCA.
    To support his § 2255 petition, White could have replied
that the 2003 drug delivery did not qualify as an ACCA pred-
icate. He failed to do so. Not until this appeal did White con-
test the 2003 drug delivery as a predicate oﬀense for armed
career criminal status. True, during White’s sentencing the
district court did not rely on the 2003 drug delivery conviction
No. 17-2749                                                     9

as an ACCA predicate. But throughout his criminal and civil
proceedings, White had abundant notice of, and an oppor-
tunity to respond to, the government’s position that it was.
    We also observe that nothing in the record or in the district
court’s opinion is inconsistent with recent decisions of this
court. Take Dotson, for example, which by its own statement
was a “narrow and limited” decision. 949 F.3d at 318. There,
this court concluded that substituting a conviction as a predi-
cate for armed career criminal status did not oﬀend fair notice
principles. Id. at 320–22. That was because both the indictment
and the presentence investigation report listed the substitute
oﬀense, and the defendant had recognized and mistakenly
believed the conviction served as an ACCA predicate. Id.
    Here, as in Dotson, the presentence investigation report
listed White’s 2003 drug delivery conviction. White did not
object to that part of the report. To be sure, a pretrial § 924(e)
notice is not required. United States v. Hardy, 52 F.3d 147, 150
(7th Cir. 1995). But here, the government provided White spe-
ciﬁc notice more than three months before trial that his 2003
drug delivery qualiﬁed as an ACCA predicate. The govern-
ment made the same point in its version of the oﬀense, three
months before sentencing.
    White incorrectly contends he did not have a chance to re-
spond to the government’s substitution of the 2003 drug de-
livery conviction as an ACCA predicate. Like in Dotson, White
could have objected but he failed to do so. The government’s
response to White’s § 2255 petition described the 2003 drug
delivery in detail under the heading “ADDITIONAL DRUG
OFFENSE PREDICATE.” In White’s reply brief on his peti-
tion, he did not challenge the 2003 drug delivery as an ACCA
predicate. As in Dotson, the “[f]air notice [that] underpins due
10                                                 No. 17-2749

process precisely because it prevents surprise and aﬀords op-
portunities to respond … [is] not oﬀended here.” 949 F.3d at
321.
    In addition to waiver, White faces another problem: pro-
cedural default. A claim not raised on direct appeal generally
may not be raised for the ﬁrst time on collateral review and
amounts to procedural default. McCoy v. United States, 815
F.3d 292, 295 (7th Cir. 2016). Here, we are reviewing the denial
of a § 2255 petition. On direct appeal, White neither chal-
lenged his armed career criminal status nor disputed the 2003
drug delivery conviction (although he did object at sentencing
to the district court considering the aggravated ﬂeeing convic-
tion). To overcome the procedural default and obtain § 2255
relief, White must show either cause for the default and actual
prejudice from the alleged error, or that he is actually inno-
cent (which White does not claim). Bousley v. United States, 523
U.S. 614, 622 (1998).
    A petitioner does not suﬀer pervasive or actual prejudice
from an allegedly erroneous ACCA enhancement if, despite
an error, the government can still demonstrate that he has
three qualifying predicate convictions to support the en-
hancement. Cf. Grzegorczyk v. United States, 997 F.3d 743, 748–
49 (7th Cir. 2021) (concluding that an argument raised for the
ﬁrst time in a § 2255 petition was defaulted because the peti-
tioner could not demonstrate either cause and actual preju-
dice or actual innocence). As shown above, White had fair
notice of and an opportunity to respond to the substitute
predicate during his criminal and civil cases. Recall that
White raised his argument based on Johnson that he had in-
suﬃcient predicate oﬀenses for armed career criminal status.
The government raised the no-prejudice argument in
No. 17-2749                                                    11

response to White’s petition—its earliest opportunity to do so.
Yet White did not reply to it.
    So even if White could show cause, the district court cor-
rectly concluded that White cannot show prejudice because
he had other previous convictions that qualiﬁed as ACCA
predicates. In other words, if White has not waived this chal-
lenge to the sentencing enhancement, he at least procedurally
defaulted the claim.
                                B
    White also questions whether after Ruth, his 2003 and 2008
drug delivery convictions qualify as ACCA predicates. In
Ruth, this court held that certain Illinois cocaine offenses are
categorically overbroad when compared to the federal defini-
tion of “felony drug offense” under 21 U.S.C. § 841(b)(1). Id.
at 650. As this court noted, Illinois’s definition of cocaine in-
cludes positional isomers, but the federal definition of cocaine
does not. Id. at 648. White’s 2003 and 2008 drug delivery of-
fenses involved the same definition of cocaine, so he argues
the same categorical mismatch in Ruth should apply to the
definition of “serious drug offense” under 18 U.S.C. § 924(e).
    Again, White did not challenge his sentence on direct ap-
peal. At oral argument before us, his counsel admitted that
nothing prevented White from arguing on direct appeal the
point that later succeeded in Ruth. This raises a problem for
White because arguments that can be made, must be made in
order to be preserved for collateral attack. See Bousley, 523 U.S.
at 622 (noting that a defendant procedurally defaults a claim
that “can be fully and completely addressed on direct review”
by failing to raise it on direct review, unless he can demon-
strate cause and actual prejudice, or actual innocence). This
12                                                    No. 17-2749

court’s discussion in United States v. Nebinger, 987 F.3d 734
(7th Cir. 2021), is also instructive. There, a defendant con-
victed as a felon in possession of a firearm failed to object to
the use of his prior Illinois drug conviction as an ACCA pred-
icate in the district court. Id. at 742. He then failed to raise the
claim in his first appeal. Id. On a subsequent appeal, the de-
fendant argued that his prior Illinois drug conviction did not
qualify as an ACCA predicate on the ground that under Ruth,
the Illinois statute criminalized a broader category of cocaine
isomers than corresponding federal law. Id. at 742–43. This
court concluded that the defendant forfeited his argument be-
cause he could have made the same argument in the district
court or in his first appeal but did not do so. Id.
    Here, the sentencing court relied on White’s 2008 cocaine
delivery conviction as one of the ACCA predicates. That
means White could have advanced the same argument he
now presents—that the 2003 cocaine delivery conviction did
not qualify as an ACCA predicate—on the 2008 cocaine deliv-
ery conviction. So too, White could have challenged the sub-
stitution of his 2003 drug delivery conviction for the 2008
drug delivery conviction in the sentencing court. But White
failed to do either.
   Given these problems with issue preservation, we are con-
fronted with the specter of procedural default, as plain error
review does not apply on appeal from the denial of a § 2255
petition. United States v. Frady, 456 U.S. 152, 164–65 (1982).
White submits that cause and actual prejudice exist here to
excuse him from any procedural default. Although a wrongly
extended prison term constitutes prejudice, see Cross v. United
States, 892 F.3d 288, 295 (7th Cir. 2018), White offers a strained
argument to show cause for his default.
No. 17-2749                                                      13

   White contends that federal courts routinely accept Illi-
nois’s controlled substance offenses involving cocaine as seri-
ous drug offenses, without comparing federal and state drug
definitions. This court’s decision in Ruth, and the opinion on
which Ruth relies, Shular v. United States, 140 S. Ct. 779 (2020),
were not yet decided when White’s § 2255 petition was re-
solved in 2017 and his default took place.
    A change in the law may constitute cause for procedural
default if it creates a claim that “is so novel that its legal basis
is not reasonably available to counsel.” Bousley, 523 U.S. at 622
(quoting Reed v. Ross, 468 U.S. 1, 16 (1984)); see Cross, 892 F.3d
at 295. Reed lists three non-exhaustive examples of circum-
stances in which an attorney may lack a “reasonable basis” to
raise a novel claim: (1) when the Supreme Court explicitly
overrules prior precedent; (2) when a decision overturns a
“longstanding and widespread practice” not previously ad-
dressed by the Court “to which the Court has not spoken, but
which a near-unanimous body of lower court authority has
expressly approved”; and (3) when a decision disapproves of
a previously-sanctioned practice. Reed, 468 U.S. at 17 (internal
quotation marks omitted). White contends his claim based on
Ruth is sufficiently novel to constitute cause, apparently as
falling within the second or third situations.
    This court addressed a similar claim of novelty in Boyer v.
United States, 55 F.3d 296 (7th Cir. 1995). There, the petitioner
argued he should not have been sentenced as a career of-
fender because the U.S. Sentencing Commission exceeded its
statutory authority by categorizing drug conspiracy as a pred-
icate offense. Id. at 297. Like White, Boyer failed to make this
argument at trial and on direct appeal. Id. To avoid default,
Boyer claimed that before a D.C. Circuit decision adopted a
14                                                    No. 17-2749

similar argument in another case, other courts had “accepted
without comment” the Guidelines’ inclusion of conspiracy as
a predicate offense. Id. at 298. Until the D.C. Circuit case,
Boyer argued, no court had ever addressed the argument he
was raising for the first time in a collateral proceeding. Id. This
court rejected Boyer’s argument:
       Boyer’s claim falls short of demonstrating the
       sort of novelty envisioned in Reed. There is a
       qualitative difference between on one hand a
       theory for which the basis and authority have
       long been in existence but which has only re-
       cently been seized upon, and on the other hand
       a theory which has been argued thoroughly and
       rejected in the past but which now has been ac-
       cepted for the first time. The latter situation
       clearly provides cause for a procedural default;
       the former, however, does not.
Boyer, 55 F.3d at 299.
   The same is true here. The “basis and authority” for Ruth
were in place since 1990, when the Supreme Court first laid
out the categorical approach in Taylor v. United States, 495 U.S.
575, 600 (1990), and when the relevant portions of the Illinois
and federal drug statutes had taken their current form. The
enterprising defendant in Ruth only recently seized upon it.
   To make Ruth’s holding seem more novel and less foresee-
able, White tries to frame Ruth as the consequence of the Su-
preme Court’s decision in Shular, also decided in 2020. In
Ruth, this court cited Shular to explain its interpretation of the
“serious drug offense” ACCA predicate. 966 F.3d at 646–47.
Shular clarified that federal courts should not try to create
No. 17-2749                                                    15

generic versions of the serious drug offenses listed in ACCA,
but instead should look to whether the conduct proscribed by
the state law “involves” the conduct that falls under the defi-
nition of “serious drug offense” in ACCA. 140 S. Ct. at 786–
87. The relevant provision defines “serious drug offense”
as “an offense under State law, involving manufacturing, dis-
tributing, or possessing with intent to manufacture or distrib-
ute, a controlled substance (as defined in section 102 of the Con-
trolled Substances Act (21 U.S.C. 802)), for which a maximum
term of imprisonment of ten years or more is prescribed by
law.” 18 U.S.C. 924(e)(2)(A)(ii) (emphasis added).
   The definition of cocaine under the Controlled Substances
Act does not include “positional isomers,” but the definition
under Illinois law does. Yet this would have been a problem
under any categorical approach, whether “generic offense” or
“conduct-based.” So this court could have reached the same
outcome in Ruth without Shular’s “conduct-based” approach.
    Further, Ruth interprets the relevant statutory texts. Find-
ing mismatches between state law and the definitions of
ACCA predicates resulted in challenges to a defendant’s
armed career criminal status before White’s sentencing in
2013. By that time, circuit courts had applied Taylor’s categor-
ical approach to the term “serious drug offense,” as White at-
tempts to now. See, e.g., United States v. Tucker, 703 F.3d 205,
209 (3d Cir. 2012) (applying categorical approach of Taylor to
determine if prior convictions qualify as serious drug of-
fense); United States v. Bynum, 669 F.3d 880, 885 (8th Cir. 2012)
(same).
   When White was sentenced in 2013, a challenge to his co-
caine delivery predicate offenses was neither novel—at least
as case law has defined that term—nor foreclosed. White
16                                                   No. 17-2749

could have raised that challenge at sentencing or on direct ap-
peal, but he did not. See Greer v. United States, 141 S. Ct. 2090,
2099 (2021) (noting that adverse precedent does not excuse a
defendant’s “fail[ure] to raise a contemporaneous objection”).
So he has not established cause for his procedural default.
    Alternatively, White could overcome procedural default
by showing that he suffered a “fundamental miscarriage of
justice”—a high bar that requires a showing of actual inno-
cence. See Smith v. McKee, 598 F.3d 374, 387–88 (7th Cir. 2010).
But White has waived this argument because he merely de-
votes a single sentence to it in his opening appellate brief:
“[i]n the alternative, [a party in procedural default] may show
failure to consider the defaulted claim will result in a funda-
mental miscarriage of justice.” (internal quotation marks
omitted). Only in his reply brief does he expand on this point,
but even then, he cites inapposite case law about the “miscar-
riage of justice” requirement for cases under the savings
clause, 28 U.S.C. § 2255(e), which allows for possible relief un-
der 28 U.S.C. § 2241 in a narrow set of circumstances not ap-
plicable here. See Guenther v. Marske, 997 F.3d 735, 737 (7th Cir.
2021). So White is left without an excuse for his procedural
default.
    White has also waived any challenge to the use of his at-
tempted armed robbery conviction as an ACCA predicate. He
raised that issue in his reply brief in the district court on his
§ 2255 petition, but the district court disagreed. White has
failed to raise this argument on appeal. Even if White could
clear his procedural default of this challenge, it too fails. This
court has held that attempt offenses are not residual-clause
offenses, but are treated as violent felonies under 18 U.S.C.
§ 924(e), as long as the substantive crime is a violent felony.
No. 17-2749                                                    17

Hill v. United States, 877 F.3d 717, 719 (7th Cir. 2017) (“When a
substantive offense would be a violent felony under § 924(e)
and similar statutes, an attempt to commit that offense also is
a violent felony.”).
                               III
    For these reasons, we AFFIRM the district court’s denial of
White’s 28 U.S.C. § 2255 petition to vacate, set aside, or correct
his sentence.